1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant's amendment of August 31, 2021 is acknowledged. It is noted that claims 1, 3, 5, 6, 10, 11, 13-14 and 18 are amended. New claims 19- 23 are added. Claims 2, 4  and 15 are canceled. 
3. 	 Claims 1, 3, 5-14 and 16-23 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a rotary connector device comprising the first fixed body portion and the second fixed body portion being coupled at a coupling portion; a rotation body rotatably assembled to the fixed body; an insulating covering member covering the cable conductor wire, the cable being disposed in a space defined between the fixed body and the rotation body; the connection conductor being connected to a first end of the cable conductor wire, the rotation body being connected to a second end of the cable conductor wire; an inhibiting structure inhibits the space through the coupling portion, which being exposed to an outer surface of the fixed body, a protecting member of the inhibiting structure disposed between the coupling portion and the connection conductor in the space.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831